UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2010 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) Two International Place, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 11 INFORMATION INCLUDED IN THE REPORT Item 2.02. Results of Operations and Financial Condition Registrant has reported its results of operations for the three and nine months ended July 31, 2010, as described in Registrants news release dated August 18, 2010, a copy of which is furnished herewith as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Exhibit No. Document 99.1 Press release issued by the Registrant dated August 18, 2010. Page 2 of 11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: August 18, 2010 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 of 11 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated August 18, 2010. Page 4 of 11 Exhibit 99.1 Contact: Robert Whelan - 617.482.8260 rwhelan@eatonvance.com Eaton Vance Corp. Report for the Three and Nine Month Periods Ended July 31, 2010 Boston, MA, August 18, 2010 - Eaton Vance Corp. (NYSE: EV) reported earnings per diluted share of $0.34 for the third quarter of fiscal 2010 compared to earnings per diluted share of $0.25 in the third quarter of fiscal 2009 and $0.29 in the second quarter of fiscal 2010. Third quarter fiscal 2010 earnings were reduced $3.0 million, or $0.01 per diluted share, by expenses associated with the $200 million initial public offering of Eaton Vance Tax-Advantaged Bond and Option Strategies Fund in June. Earnings were reduced $8.2 million, or $0.07 per diluted share, in the second quarter of fiscal 2010 by adjustments in connection with an increase in the estimated redemption value of non-controlling interests redeemable at other than fair value, as required following adoption in fiscal 2010 of a new accounting standard on non-controlling interests. Third quarter fiscal 2009 earnings were reduced $3.3 million, or $0.02 per diluted share, by expenses associated with the $275 million initial public offering of Eaton Vance National Municipal Opportunities Trust in May of last year. The Company earned $0.99 per diluted share in the first nine months of fiscal 2010 compared to $0.68 per diluted share in the first nine months of fiscal 2009. Net inflows of $4.8 billion into long-term funds and separate accounts in the third quarter of fiscal 2010 compare to net inflows of $3.9 billion in the third quarter of fiscal 2009 and $5.3 billion in the second quarter of fiscal 2010. The Companys annualized internal growth rate for the quarter was 11 percent. Assets under management on July 31, 2010 were $173.3 billion, an increase of 21 percent over the $143.7 billion of managed assets as of July 31, 2009 and a decrease of 2 percent from the $176.2 billion of managed assets as of April 30, 2010. In the third quarter of fiscal 2010, Eaton Vance showed solid profitability and double digit internal growth, said Thomas E. Faust Jr., Chairman and Chief Executive Officer. Generating organic growth on a recurring basis through a variety of market conditions continues to be a hallmark of the Company. Comparison to Third Quarter of Fiscal 2009 Long-term fund net inflows of $3.4 billion in the third quarter of fiscal 2010 compare to $1.7 billion of long-term fund net inflows in the third quarter of fiscal 2009, and reflect $8.6 billion of fund sales and other inflows and $5.2 billion of fund redemptions. Institutional and high-net-worth separate account net inflows in the third quarter of fiscal 2010 were $1.3 billion, consisting of gross inflows of $3.5 billion offset by $2.2 billion of outflows. In the third quarter of fiscal 2009, inflows of $2.3 billion in institutional and high-net-worth separate accounts were offset by outflows of $1.2 billion. Retail managed account net inflows were $0.1 billion in the third quarter of fiscal 2010 compared to $1.0 billion in the third quarter of fiscal 2009. Retail managed accounts gross inflows of $1.5 billion in the third quarter of fiscal 2010 decreased from the $2.2 billion of inflows in the third quarter of fiscal 2009, while outflows of $1.4 billion in the third quarter of fiscal 2010 increased from outflows of $1.2 billion in the third quarter of fiscal 2009. Tables 1-4 on page 7 summarize the Companys assets under management and asset flows by investment category. Revenue in the third quarter of fiscal 2010 increased $44.7 million, or 20 percent, to $273.1 million from revenue of $228.4 million in the third quarter of fiscal 2009. Investment advisory and administration fees increased 23 percent to $214.8 million, reflecting a 26 percent increase in average assets under management. Distribution and underwriter fees increased 12 percent due to an increase in average fund assets that pay distribution fees and an increase in fund sales for which the Company received underwriting fees. Service fee revenue increased 15 percent Page 5 of 11 due to an increase in average fund assets subject to service fees. Other revenue, which decreased by $1.9 million, included $1.9 million of net realized and unrealized losses on investments of consolidated funds in the third quarter of fiscal 2010 compared to $0.4 million of net realized and unrealized gains on investments of consolidated funds in the third quarter of fiscal 2009. Operating expenses increased $25.2 million, or 15 percent, to $194.3 million in the third quarter of fiscal 2010 compared to operating expenses of $169.1 million in the third quarter of fiscal 2009. Compensation expense increased 11 percent due to increases in employee headcount and base salaries, adjusted operating income-based bonus accruals, sales-based incentives and stock-based compensation. Distribution expense increased 33 percent from the prior fiscal years third quarter due primarily to increases in asset- and sales-based distribution expenses, including intermediary marketing support payments, Class C distribution fees, marketing and promotion expenses, and commissions paid on certain sales of Class A shares. Service fee expense increased 20 percent, in line with the increase in assets subject to service fees. Amortization of deferred sales commissions increased 10 percent, reflecting an increase in Class C amortization as a result of strong sales of Class C fund shares, offset by a decrease in Class B amortization consistent with a declining trend in Class B fund share sales and assets. Fund expenses increased 20 percent in the third quarter of fiscal 2010 compared to the third quarter of fiscal 2009, primarily reflecting an increase in fund-related expenses offset by a decrease in sub-advisory expenses. Other expenses increased 5 percent, reflecting increases in consulting and travel expenses and a decrease in information technology and facilities expenses. Operating income in the third quarter of fiscal 2010 was $78.8 million, an increase of 33 percent over operating income of $59.2 million in the third quarter of fiscal 2009. In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States of America (GAAP), as well as adjusted operating income, a non-GAAP performance measure. Adjusted operating income is defined as operating income excluding the results of consolidated funds and adding back closed-end fund structuring fees, stock-based compensation, write-offs of intangible assets and other items that we consider non-operating in nature. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute for operating income computed in accordance with GAAP. However, in assessing the performance of the business, management and the Board of Directors look at adjusted operating income as a measure of underlying performance, since operating results of consolidated funds and amounts resulting from one-time events do not necessarily represent normal results of operations. In addition, when assessing performance, management and the Board look at performance both with and without stock-based compensation, a non-cash operating expense. Adjusted operating income of $94.7 million in the third quarter of fiscal 2010 was 31 percent higher than the $72.1 million of adjusted operating income in the third quarter of fiscal 2009. The Companys adjusted operating margin improved to 34.7 percent in the third quarter of fiscal 2010 from 31.6 percent in the third quarter of fiscal 2009. The following table provides a reconciliation of operating income to adjusted operating income for the periods presented: Page 6 of 11 Reconciliation of Operating Income to Adjusted Operating Income Three Months Ended % Change July April July Q3 2010 Q3 2010 to to (in thousands) Q2 2010 Q3 2009 Operating income $ 78,762 $ 81,089 $ 59,233 (3)% 33% Closed-end fund structuring fees 2,583 - 2,677 NM (4)% Operating loss (income) of consolidated funds 1,532 (446) (620) NM NM Stock-based compensation 11,852 11,761 10,796 1% 10% Adjusted operating income $ 94,729 $ 92,404 $ 72,086 3% 31% Interest income decreased 16 percent in the third quarter of fiscal 2010 compared to the third quarter of fiscal 2009 due to lower effective interest rates earned on cash balances. In the third quarter of fiscal 2010, the Company recognized $1.3 million of net realized and unrealized gains on separate account and corporate investments compared to $3.1 million of net realized and unrealized gains on separate account investments and $0.4 million of impairment losses on investments in collateralized debt obligation entities in the third quarter of fiscal 2009. The Companys effective tax rate, calculated as a percentage of income before income taxes and equity in net income (loss) of affiliates, was 39.9 percent and 39.5 percent in the third quarter of fiscal 2010 and fiscal 2009, respectively. Net income attributable to non-controlling interests increased $0.1 million in the third quarter of fiscal 2010 over the third quarter of fiscal 2009, reflecting the adoption of a new accounting pronouncement in fiscal 2010 that requires changes in the estimated redemption value of non-controlling interests redeemable at other than fair value to be recognized in net income attributable to non-controlling interests. Net income attributable to Eaton Vance Corp. shareholders in the third quarter of fiscal 2010 was $41.8 million, compared to net income attributable to Eaton Vance Corp. shareholders of $31.2 million in the third quarter of fiscal 2009. Comparison to Second Quarter of Fiscal 2010 Revenue in the third quarter of fiscal 2010 increased $0.1 million to $273.1 million from $273.0 million in the second quarter of fiscal 2010. Investment advisory and administration fees increased 1 percent to $214.8 million, reflecting a 1 percent increase in average assets under management. Distribution and underwriter fees decreased 1 percent due to a decrease in average fund assets that pay these fees. Service fee revenue decreased 1 percent due to a decrease in average fund assets subject to service fees. Other revenue, which decreased by $2.0 million over the prior quarter, included $1.9 million of net realized and unrealized losses on investments of consolidated funds recognized in the third quarter of fiscal 2010 compared to $0.2 million of net realized and unrealized gains on investments of consolidated funds in the second quarter of fiscal 2010. Operating expenses increased $2.4 million, or 1 percent, to $194.3 million in the third quarter of fiscal 2010 from $191.9 million in the second quarter of fiscal 2010. Excluding the $3.0 million of expenses associated with the closed-end fund offering discussed above, operating expenses were unchanged from the second quarter of fiscal 2010. Compensation expense decreased 2 percent, reflecting decreases in sales-based incentives, payroll taxes and employee benefits. Distribution expense increased 10 percent from the prior fiscal quarter, reflecting $2.6 million in closed-end fund related structuring fees paid to distribution partners and an increase in Class C distribution fees. Service fee expense decreased 2 percent, in line with the decrease in assets subject to service fees. Fund expenses Page 7 of 11 increased 23 percent from the second quarter of fiscal 2010 due to an increase in fund expenses borne by the Company. Other expenses were unchanged from the second quarter, as increases in travel expenses were offset by decreases in information technology and consulting expenses. Operating income in the third quarter of fiscal 2010 was $78.8 million, a decrease of 3 percent from operating income of $81.1 million in the second quarter of fiscal 2010. Adjusted operating income of $94.7 million in the third quarter of fiscal 2010 was 3 percent higher than the $92.4 million of adjusted operating income in the second quarter of fiscal 2010. The Companys adjusted operating margin increased to 34.7 percent in the third quarter of fiscal 2010 from 33.9 percent in the second quarter of fiscal 2010. In the third quarter of fiscal 2010, the Company recognized $1.3 million of net realized and unrealized gains on separate account and corporate investments. In the second quarter of fiscal 2010, the Company recognized $1.6 million of net realized and unrealized gains on separate account investments and corporate investments. The Companys effective tax rate, calculated as a percentage of income before income taxes and equity in net income (loss) of affiliates, was 39.9 percent and 38.4 percent in the third quarter and second quarter of fiscal 2010, respectively. Net income attributable to non-controlling interests decreased $8.3 million in the third quarter of fiscal 2010 compared to the prior quarter, reflecting increases in the carrying value of non-controlling interests redeemable at other than fair value recorded in the second quarter of fiscal 2010. Net income attributable to Eaton Vance Corp. shareholders in the third quarter of fiscal 2010 was $41.8 million compared to net income attributable to Eaton Vance Corp. shareholders of $36.0 million in the second quarter of fiscal 2010. Cash and cash equivalents and short-term investments totaled $384.9 million as of July 31, 2010 compared to $360.5 million on October 31, 2009. The Company used $97.4 million to fund share repurchases and paid $75.0 million of common share dividends over the past twelve months. There were no outstanding borrowings against the Companys $200.0 million credit facility on July 31, 2010. During the first nine months of fiscal 2010, the Company used $68.8 million to repurchase and retire approximately 2.2 million shares of its Non-Voting Common Stock under its repurchase authorizations. Approximately 6.3 million shares remain unused of the current 8.0 million share repurchase authorization. Eaton Vance Corp. is one of the oldest investment management firms in the United States, with a history dating back to 1924. Eaton Vance and its affiliates offer individuals and institutions a broad array of investment products and wealth management solutions. The Companys long record of providing exemplary service and attractive returns through a variety of market conditions has made Eaton Vance the investment manager of choice for many of todays most discerning investors. For more information about Eaton Vance, visit www.eatonvance.com . This news release contains statements that are not historical facts, referred to as forward-looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, client sales and redemption activity, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. Page 8 of 11 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share figures) (unaudited) Three Months Ended Nine Months Ended % Change % Change July 31, April 30, July 31, Q3 2010 to Q3 2010 to July 31, July 31, Q2 2010 Q3 2009 % Change Revenue: Investment advisory and administration fees $ 214,752 $ 212,141 $ 175,167 1 % 23 % $ 637,280 $ 488,837 30 % Distributions and underwriter fees 24,341 24,666 21,719 (1) 12 74,041 61,521 20 Service fees 34,243 34,453 29,862 (1) 15 102,686 83,103 24 Other revenue (257) 1,693 1,625 NM NM 4,060 2,772 46 Total revenue 273,079 272,953 228,373 - 20 818,067 636,233 29 Expenses: Compensation of officers and employees 86,079 88,089 77,316 (2) 11 261,042 214,179 22 Distribution expense 33,771 30,598 25,386 10 33 93,480 68,893 36 Service fee expense 28,906 29,593 24,151 (2) 20 86,635 68,027 27 Amortization of deferred sales commissions 9,187 8,376 8,319 10 10 25,522 27,399 (7) Fund expenses 6,267 5,103 5,230 23 20 15,663 14,646 7 Other expenses 30,107 30,105 28,738 - 5 88,527 86,734 2 Total expenses 194,317 191,864 169,140 1 15 570,869 479,878 19 Operating Income 78,762 81,089 59,233 (3) 33 247,198 156,355 58 Other Income/(Expense): Interest income 719 716 857 - (16) 2,205 2,956 (25) Interest expense (8,413) (8,411) (8,446) - - (25,240) (25,269) - Realized gains (losses) on investments 6,445 (251) (375) NM NM 7,942 (2,761) NM Unrealized gains (losses) on investments (5,132) 1,802 3,499 NM NM (2,537) 6,652 NM Foreign currency gains (losses) (22) 200 93 NM NM 312 129 142 Impairment losses on investments - - (369) - NM - (1,637) NM Income Before Income Taxes and Equity in Net Income (Loss) of Affiliates 72,359 75,145 54,492 (4) 33 229,880 136,425 69 Income Taxes (28,889) (28,880) (21,507) - 34 (89,414) (49,833) 79 Equity in Net Income (Loss) of Affiliates, Net of Tax 10 (281) (163) NM NM 543 (1,504) NM Net Income 43,480 45,984 32,822 (5) 32 141,009 85,088 66 Net Income Attributable to Non-Controlling Interests (1,730) (9,984) (1,599) (83) 8 (17,017) (3,415) 398 Net Income Attributable to Eaton Vance Corp. Shareholders $ 41,750 $ 36,000 $ 31,223 16 34 $ 123,992 $ 81,673 52 Earnings Per Share Attributable to Eaton Vance Corp. Shareholders: Basic $ 0.35 $ 0.30 $ 0.27 17 30 $ 1.05 $ 0.70 50 Diluted $ 0.34 $ 0.29 $ 0.25 17 36 $ 0.99 $ 0.68 46 Dividends Declared, Per Share $ 0.160 $ 0.160 $ 0.155 - 3 $ 0.480 $ 0.465 3 Weighted Average Shares Outstanding: Basic 116,549 116,565 116,410 - - 116,541 116,092 - Diluted 122,612 123,515 121,797 (1) 1 122,996 119,933 3 Page 9 of 11 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) (unaudited) July 31, October 31, ASSETS Current Assets: Cash and cash equivalents $ 384,931 $ 310,586 Short-term investments - 49,924 Investments advisory fees and other receivables 113,811 107,975 Other current assets 11,753 19,677 Total current assets 510,495 488,162 Other Assets: Deferred sales commissions 49,917 51,966 Goodwill 135,786 135,786 Other intangible assets, net 74,972 80,834 Long-term investments 205,554 133,536 Deferred income taxes 124,189 97,044 Equipment and leasehold improvements, net 71,742 75,201 Note receivable from affiliate - 8,000 Other assets 4,072 4,538 Total other assets 666,232 586,905 Total assets $ 1,176,727 $ 1,075,067 LIABILITIES, TEMPORARY EQUITY AND PERMANENT EQUITY Current Liabilities: Accrued compensation $ 88,543 $ 85,273 Accounts payable and accrued expenses 62,760 51,881 Dividend payable 18,905 18,812 Deferred income taxes 18,856 15,580 Contingent purchase price liability 5,079 13,876 Other current liabilities 8,078 2,902 Total current liabilities 202,221 188,324 Long-Term Liabilities: Long-term debt 500,000 500,000 Other long-term liabilities 44,065 35,812 Total long-term liabilities 544,065 535,812 Total liabilities 746,286 724,136 Commitments and contingencies - - Temporary Equity: Redeemable non-controlling interests 46,075 43,871 Total temporary equity 46,075 43,871 Permanent Equity: Voting common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 399,240 and 431,790 shares, respectively 2 2 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 117,736,966 and 117,087,810 shares, respectively 460 457 Additional paid-in capital 53,262 44,786 Notes receivable from stock option exercises (2,794) (3,078) Accumulated other comprehensive loss (1,208) (1,394) Retained earnings 334,174 266,196 Total Eaton Vance Corp. shareholders' equity 383,896 306,969 Non-redeemable non-controlling interests 470 91 Total permanent equity 384,366 307,060 Total liabilities, temporary equity and permanent equity $ 1,176,727 $ 1,075,067 Page 10 of 11 Table 1 Asset Flows (in millions) Twelve Months Ended July 31, 2010 (unaudited) Assets as of July 31, 2009 - beginning of period $ 143,712 Long-term fund sales and inflows 30,430 Long-term fund redemptions and outflows (21,902) Long-term fund net exchanges (88) Institutional/HNW account inflows 15,398 Institutional/HNW account outflows (7,135) Institutional/HNW account net exchanges 82 Retail managed account inflows 7,157 Retail managed account outflows (5,307) Market value change 11,263 Change in cash management funds (298) Net change 29,600 Assets as of July 31, 2010 - end of period $ 173,312 Table 2 Assets Under Management By Investment Category (in millions) (unaudited) July 31, April 30, % July 31, % 2010 2010 Change 2009 Change Equity Funds $ 56,979 $ 60,997 -7% $ 52,873 8% Fixed Income Funds 32,933 29,383 12% 23,078 43% Bank Loan Funds 16,359 17,739 -8% 15,847 3% Cash Management Funds 1,165 1,524 -24% 1,462 -20% Separate Accounts 65,876 66,602 -1% 50,452 31% Total $ 173,312 $ 176,245 -2% $ 143,712 21% Table 3 Asset Flows by Investment Category (in millions) (unaudited) Three Months Ended Nine Months Ended July 31, April 30, July 31, July 31, July 31, 2010 2010 2009 2010 2009 Equity fund assets - beginning of period $ 60,997 $ 56,606 $ 47,137 $ 54,779 $ 51,956 Sales/inflows 2,907 3,425 2,887 9,630 11,189 Redemptions/outflows (2,991) (2,985) (2,587) (9,156) (9,614) Exchanges (57) (12) 27 392 (60) Market value change (3,877) 3,963 5,409 1,334 (598) Net change (4,018) 4,391 5,736 2,200 917 Equity assets - end of period $ 56,979 $ 60,997 $ 52,873 $ 56,979 $ 52,873 Fixed income fund assets - beginning of period 29,383 26,697 21,251 24,970 20,382 Sales/inflows 4,644 3,827 1,903 11,050 4,689 Redemptions/outflows (1,398) (1,678) (893) (4,553) (3,335) Exchanges 65 (11) 14 175 100 Market value change 239 548 803 1,291 1,242 Net change 3,550 2,686 1,827 7,963 2,696 Fixed income assets - end of period $ 32,933 $ 29,383 $ 23,078 $ 32,933 $ 23,078 Bank loan fund assets - beginning of period 17,739 16,879 13,786 16,452 13,806 Sales/inflows 1,042 1,279 1,267 3,269 3,012 Redemptions/outflows (780) (675) (844) (2,166) (2,967) Exchanges (670) 20 14 (643) 6 Market value change (972) 236 1,624 (553) 1,990 Net change (1,380) 860 2,061 (93) 2,041 Bank loan assets - end of period $ 16,359 $ 17,739 $ 15,847 $ 16,359 $ 15,847 Long-term fund assets - beginning of period 108,119 100,182 82,174 96,201 86,144 Sales/inflows 8,593 8,531 6,057 23,949 18,890 Redemptions/outflows (5,169) (5,338) (4,324) (15,875) (15,916) Exchanges (662) (3) 55 (76) 46 Market value change (4,610) 4,747 7,836 2,072 2,634 Net change (1,848) 7,937 9,624 10,070 5,654 Total long-term fund assets - end of period $ 106,271 $ 108,119 $ 91,798 $ 106,271 $ 91,798 Separate accounts - beginning of period 66,602 59,993 44,282 57,278 35,831 Institutional/HNW account inflows 3,455 3,571 2,331 9,723 7,342 Institutional/HNW account outflows (2,143) (2,053) (1,167) (5,874) (3,842) Institutional/HNW account exchanges 660 - - 82 - Institutional/HNW assets acquired 1 - 4,818 Retail managed account inflows 1,488 1,801 2,167 5,003 6,225 Retail managed account outflows (1,403) (1,258) (1,201) (3,824) (4,778) Retail managed account acquired 1 - 2,035 Separate accounts market value change (2,783) 4,548 4,040 3,488 2,821 Net change (726) 6,609 6,170 8,598 14,621 Separate accounts - end of period $ 65,876 $ 66,602 $ 50,452 $ 65,876 $ 50,452 Cash management fund assets - end of period 1,165 1,524 1,462 1,165 1,462 Total assets under management - end of period $ 173,312 $ 176,245 $ 143,712 $ 173,312 $ 143,712 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) (unaudited) Three Months Ended Nine Months Ended July 31, April 30, July 31, July 31, July 31, 2010 2010 2009 2010 2009 Long-term funds: Open-end and other funds $ 3,431 $ 3,674 $ 1,825 $ 9,597 $ 6,303 Closed-end funds 171 152 458 301 (116) Private funds (178) (633) (550) (1,824) (3,213) Institutional/HNW accounts 1,311 1,518 1,164 3,849 3,500 Retail managed accounts 85 543 966 1,179 1,447 Total net flows $ 4,820 $ 5,254 $ 3,863 $ 13,102 $ 7,921 1 Tax Advantaged Bond Strategies acquired by Eaton Vance subsidiary, Eaton Vance Management, in December 2008. Page 11 of 11
